IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs August 14, 2012

              STATE OF TENNESSEE v. JAMEY RAY CHRISTY

                Appeal from the Circuit Court for Montgomery County
                      No. 40901085     Michael R. Jones, Judge


                No. M2011-02221-CCA-R3-CD Filed - March 01, 2013




       The Defendant-Appellant, Jamey Ray Christy, was convicted by a Montgomery
County jury of aggravated child neglect, a Class B felony; voluntary manslaughter, vehicular
homicide, and aggravated assault, all class C felonies; and reckless endangerment with a
deadly weapon involved, a Class E felony. The trial court merged the voluntary
manslaughter and vehicular homicide convictions and imposed concurrent terms of eight
years’ confinement for the vehicular homicide and aggravated assault and three years’
confinement for the reckless endangerment. The trial court imposed a consecutive term of
ten years’ confinement for the aggravated child neglect conviction, for an effective sentence
of eighteen years. The sole issue presented for our review is whether the evidence was
sufficient to support the conviction of aggravated child neglect. Upon review, we affirm the
judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which J ERRY L. S MITH and
R OBERT W. W EDEMEYER, JJ., joined.

H. Reid Poland, III, for the Defendant-Appellant, Jamey Ray Christy.

Robert E. Cooper, Jr., Attorney General and Reporter; Meredith Devault, Senior Counsel;
John Wesley Carney, Jr., District Attorney General; and Reid Poland, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

       On November 1, 2007, the Defendant-Appellant was driving his car with his eleven-
year old son in the front-seat. While driving, the Defendant-Appellant attempted to stop the
truck driven by his wife, Elizabeth Christy, and chased her for eleven miles. During the
chase, the Defendant-Appellant struck his wife’s truck several times, causing the truck to
crash. Ms. Christy was killed and David Gibson, a passenger in her truck, was seriously
injured. The Defendant-Appellant was later indicted for vehicular homicide and first degree
murder of his wife, Elizabeth Christy; aggravated assault against David Gibson, by use of the
car as a deadly weapon; aggravated child neglect against his eleven-year-old son by the use
of his car as a deadly weapon; and reckless conduct with a deadly weapon placing others in
imminent danger of death or serious bodily injury. The following proof, in pertinent part,
was adduced at trial.

        On the day of the offense, Ms. Christy attended an adult wedding reception at a cabin
in the woods without the Defendant-Appellant. David Gibson, a friend of Ms. Christy’s,
testified that he left the party with Ms. Christy to get “some drinks,” and she volunteered to
drive. Gibson had previously narrated a video for the Tennessee Highway Patrol which
depicted the path they took on the night of the offense. As they were driving down the gravel
road, they encountered the Defendant-Appellant parked behind a logging trailer. As soon
as Ms. Christy saw the Defendant-Appellant, she “went pale” and became as “white as a
ghost.” Gibson said he knew that she was scared.

        Gibson said that the Defendant-Appellant and Ms. Christy “had words,” and when Ms.
Christy got back in her truck, she “floored it.” Ms. Christy was unable to turn her truck
around because the road was narrow and the Defendant-Appellant was behind them. Gibson
tried to get Ms. Christy to pull into a nearby driveway, but Ms. Christy refused because she
was trying to reach someone on the phone. Gibson said Ms. Christy turned left onto Dover
Road and was driving “as fast as the truck [would] go” in an attempt to get away from the
Defendant-Appellant. However, the Defendant-Appellant remained at least “thirty feet”
behind them. Gibson called 911 for assistance and told them that the Defendant-Appellant
was chasing them. During the 911 call and at trial, Gibson said that the Defendant-
Appellant struck their car. After the Defendant-Appellant struck the truck a second time, it
flipped. Both Gibson and Ms. Christy were ejected from the truck, and Ms. Christy died
soon after impact. Gibson was airlifted to Vanderbilt Hospital with multiple fractured and
broken bones.

       On cross-examination, Gibson acknowledged that he smoked “a joint” of marijuana
on the afternoon of the offense. He also agreed that he told the 911 operator that he was
being chased by his girlfriend’s husband.

       J.C., who was fourteen at the time of the trial, testified that his father drove to the
cabin on the night of the offense. J.C. stated that his father stopped the car to walk to the
cabin because the road had become “rocks and gravel[.]” J.C. told his father to stay in the car,
and eventually, they saw his “mother’s car coming . . . and [the Defendant-Appellant] got out
and went over to her car.” J.C. said he then heard a door slam and saw his mother’s truck
take off. J.C. said his father got back into their car and followed her. J.C. testified that both
vehicles were “going real fast” and that he was “scared.” J.C. explained that “[he] just knew

                                               -2-
something was going to happen.” J.C. observed his father’s car strike his mother’s truck
“once and [it] started swerving, and then he hit [it] twice and the car flipped.” Asked if he
tried to stop his father, J.C. said, “I told [the Defendant-Appellant] to stop a bunch of times,
and it didn’t work.” On cross-examination, J.C. said that he was “upset” after the crash.

       Lead Critical Response Team Investigator Allan Brenneis testified as an accident re-
constructionist. He explained that the “left front end of [the Defendant-Appellant’s] vehicle”
hit Ms. Christy’s “right rear quarter panel,” causing her truck to “strike a curb” and flip. At
the point of impact, the minimum speed of the cars was “about 94 miles” per hour.
Montgomery County Deputy Sheriff Carlos Silva was the first officer to arrive on the scene.
He testified that when he got closer to the flipped vehicle in the road, he saw that it was on
fire. He saw Ms. Christy lying on the ground, while the Defendant-Appellant and his son
walked towards him. Deputy Daniel Brinkmeyer of the Montgomery County Sheriff’s Office
arrived on the scene shortly thereafter. He saw Ms. Christy “laying [sic] in the road,”
bleeding profusely.

      Douglas Allen Jones of Ft. Campbell Emergency Medical Services responded to the
scene and observed Ms. Christy in “[v]ery critical” condition. He testified that she had
“[m]ajor head trauma [and] major trauma throughout the upper part of the body, blood
coming out of ears, nose, mouth . . .[and] dying gasps.” He attempted life saving measures
but was unable to resuscitate her.

       Dr. Thomas Deering, an expert in forensic pathology, performed the autopsy on the
victim and determined the cause of death to be “[m]ultiple blunt force injuries,” consistent
with being ejected from a motor vehicle during a crash. Based on the toxicology reports,
Ms. Christy’s blood alcohol content was 0.236, over three times the legal limit. In addition,
Dr. Deering testified that lab reports showed amounts of Tetrahydrocannabinol “THC” and
“methadone,” which indicated that Ms. Christy had used both marijuana and methadone on
the day of the offense. Dr. Deering testified that the Defendant-Appellant tested negative for
alcohol and drugs.

       Robert Anderson and Yancey Seymore witnessed the crash. Anderson was driving
on Dover Road that night and thought the two vehicles were “drag racing.” Anderson said
“the outside car,” the car driven by the Defendant-Appellant, “looked like it was trying to get
around” the truck. Anderson said the truck was “pinned in between the car and the curb.”
Anderson testified that the car “severely cut in [on the truck]” and clipped its front end.
Anderson, a former stock car driver, opined that the car “intended on taking the [truck] out.”
Yancey Seymore was also driving on Dover Road that night and said that both cars “were
going really fast.” She said the car was behind the truck and that the car was “weaving from
lane to lane.” She observed the car hit the truck and called 911.




                                              -3-
       Agent Mary Neely of the Tennessee Bureau of Investigation testified that on the night
of the offense she interviewed the Defendant-Appellant because he was one of the
individuals involved in the crash. She said the Defendant-Appellant was not in custody and
that the interview occurred outside, near the back of one of the cars. The interview was
audio-recorded, a transcript of which was provided for the jury at trial. Within the statement,
the Defendant-Appellant explained, in pertinent part, the following:

               I actually left from my house to go check on my wife and when I got
       there, she was in the middle of the road and they were trying to get her not to
       drive.

       ....

               [Ms. Christy] run a couple of cars off the road, had her headlights off
       for a while, and then she made a U-turn. Me and my son pulled up beside her,
       rolled the window down and told her not to drive because she was drinking.
       Then she sped up and we pulled up beside her again and told her not to drive
       because she’s been drinking and she sped up. The she started going lane-to-
       lane, and then the next time I went to pull up beside her, her bumper knocked
       the front bumper of my car and then had a wreck.

       ....

              So, I followed her and you know, we tried several times to pull up
       beside her, her son hollering at her and told her to pull over. She just pulled
       over and take back off again and then all this happened. Me and my son had
       seat belts on and it didn’t hurt us.

        Asked if he swerved his car over to hit Ms. Christy’s truck, the Defendant-Appellant
replied, “No, I tried to go up beside her and she was doing like that back and forth and when
I got about right there, we made contact and then her vehicle disappeared. Me and my son
didn’t see what happened to it, it was just a cloud of smoke[.]” The Defendant-Appellant said
that there were other vehicles present during the beginning and at the end of the chase.

       The trial court granted the motion for judgment of acquittal as to the first degree
murder charge and instructed the jury on second degree murder and its lesser included
offenses. The jury returned guilty verdicts on voluntary manslaughter, vehicular homicide,
aggravated assault, aggravated child neglect, and felony reckless endangerment. Following
a sentencing hearing, the trial court merged the voluntary manslaughter conviction into the
vehicular homicide conviction and sentenced the Defendant-Appellant to ten years’
confinement as a Range I, standard offender for the aggravated child neglect conviction, to
be served consecutively to all other counts. In regard to the remaining counts, the trial court

                                              -4-
sentenced the Defendant-Appellant as a Range II, multiple offender to concurrent eight year
terms of confinement for vehicular homicide and aggravated assault and three years’
confinement for reckless endangerment with a deadly weapon involved. Accordingly, the
Defendant-Appellant received an effective sentence of eighteen years.

       The Defendant-Appellant filed a motion and amended motion for new trial, which we
glean from the record were heard and denied. On October 12, 2011, Christy filed a timely
notice of appeal. This appeal followed.

                                           ANALYSIS

       On appeal Defendant-Appellant contends that the State failed to introduce any
evidence to prove (1) that J.C.’s health and welfare were adversely affected by Defendant-
Appellant’s actions and (2) “a causal connection between the high speed chase and any
adverse effect to the health and welfare of [J.C.]” The State responds that the evidence
presented at trial was sufficient to sustain the conviction for aggravated child neglect beyond
a reasonable doubt.

        The State, on appeal, is entitled to the strongest legitimate view of the evidence and
all reasonable inferences which may be drawn from that evidence. State v. Bland, 958
S.W.2d 651, 659 (Tenn. 1997). When a defendant challenges the sufficiency of the evidence,
the standard of review applied by this court is “whether, after reviewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979). Similarly, Rule 13(e) of the Tennessee Rules of
Appellate Procedure states, “Findings of guilt in criminal actions whether by the trial court
or jury shall be set aside if the evidence is insufficient to support a finding by the trier of fact
of guilt beyond a reasonable doubt.” Guilt may be found beyond a reasonable doubt in a case
where there is direct evidence, circumstantial evidence, or a combination of the two. State
v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990) (citing State v. Brown, 551
S.W.2d 329, 331 (Tenn. 1977); Farmer v. State, 343 S.W.2d 895, 897 (Tenn. 1961)).

        The trier of fact must evaluate the credibility of the witnesses, determine the weight
given to witnesses’ testimony, and reconcile all conflicts in the evidence. State v. Odom, 928
S.W.2d 18, 23 (Tenn. 1996). When reviewing issues regarding the sufficiency of the
evidence, this court shall not “reweigh or reevaluate the evidence.” Henley v. State, 960
S.W.2d 572, 578-79 (Tenn. 1997). This court has often stated that “[a] guilty verdict by the
jury, approved by the trial court, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the prosecution’s theory.” Bland, 958 S.W.2d at 659. A
guilty verdict also “removes the presumption of innocence and replaces it with a presumption
of guilt, and the defendant has the burden of illustrating why the evidence is insufficient to
support the jury’s verdict.” Id. (citing State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982)).

                                                -5-
        “In the absence of direct evidence, a criminal offense may be established exclusively
by circumstantial evidence.” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (citing
Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973); Marable v. State, 313 S.W.2d 451, 456-
58 (Tenn. 1958)). However, “[t]he jury decides the weight to be given to circumstantial
evidence, and ‘[t]he inferences to be drawn from such evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence, are questions
primarily for the jury.’” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting Marable,
313 S.W.2d at 457). This court may not substitute its inferences for those drawn by the trier
of fact in cases involving circumstantial evidence. State v. Lewter, 313 S.W.3d 745, 748
(Tenn. 2010) (citing Liakas v. State, 286 S.W.2d 856, 859 (Tenn. 1956)). We note that the
standard of review “‘is the same whether the conviction is based upon direct or
circumstantial evidence.’” State v. Hanson, 279 S.W.3d 265, 275 (quoting State v. Sutton,
166 S.W.3d 686, 689 (Tenn. 2005)); State v. Carruthers, 35 S.W.3d 516, 557 (Tenn. 2000).
The court in Dorantes specifically adopted the standard for circumstantial evidence
established by the United States Supreme Court in Holland:

               “Circumstantial evidence . . . is intrinsically no different from
        testimonial evidence. Admittedly, circumstantial evidence may in some cases
        point to a wholly incorrect result. Yet this is equally true of testimonial
        evidence. In both instances, a jury is asked to weigh the chances that the
        evidence correctly points to guilt against the possibility of inaccuracy or
        ambiguous inference. In both, the jury must use its experience with people and
        events in weighing the probabilities. If the jury is convinced beyond a
        reasonable doubt, we can require no more.”

Dorantes, 331 S.W.3d at 380 (quoting Holland v. United States, 348 U.S. 121, 140 (1954)).

       Aggravated child neglect, in relevant part, is defined as the knowing abuse or neglect
of “a child under eighteen (18) years of age, so as to adversely affect the child’s health and
welfare,” T.C.A. § 39-15-401(b)(2006), while using a “deadly weapon, dangerous
instrumentality or controlled substance . . . to accomplish the act of abuse, neglect or
endangerment.” T.C.A. § 39-15-402(3)(2006) (current version at § 39-15-402(2)(2010)).
Therefore, in order to sustain the aggravated child neglect conviction in this case, the State
was required to prove that the Defendant-Appellant knowingly neglected his son, J.C., who
was under the age of eighteen, with the use of a deadly weapon, resulting in an adverse effect
on J.C.’s health and welfare. See id., State v. Sherman, 266 S.W.3d 395, 404 (Tenn. 2008)
(interpreting T.C.A. § 39-15-401(a)). The Defendant-Appellant does not dispute that he
acted knowingly1 or that J.C. was under eighteen, but he contends “[t]he State did not

        1
         “[T]he offense of child abuse through neglect is a nature-of-conduct offense, meaning that the
offense seeks principally to proscribe the nature of the defendant’s conduct, as opposed to the result that the
                                                                                                  (continued...)

                                                     -6-
introduce any evidence that [J.C.’s] health and welfare were adversely affected due to the
actions of [the Defendant-Appellant].” The Defendant-Appellant argues that “if the fact that
the Defendant was found guilty in the death of his spouse, and that is the adverse effect to
the health and welfare of [J.C.], then in every case where a spouse is found guilty of killing
the other spouse, then a separate charge for Aggravated Child Neglect would lie if they had
minor children. [The Defendant-Appellant] argues there must be some causal link to
something more for this prong of the offense.”

        Analyzing the child neglect statute, the Tennessee Supreme Court noted that “the
statute itself does not define the phrase ‘so as to adversely affect the child’s health and
welfare,’ nor does it specifically address whether this phrase requires proof of some actual
detriment or harm before criminal liability may be imposed.” State v. Mateyko, 53 S.W.3d
666, 669 (Tenn. 2001).2 The court held “that some proof of an actual, deleterious effect upon
the child’s health and welfare must exist before a conviction may be sustained under
Tennessee Code Annotated section 39-15-401(a).” Id. The court noted that “by further
including the ‘adverse effects’ element in the statute, the General Assembly must have
intended that the State show something more than a risk of harm to a child’s health and
welfare before it could subject a defendant to criminal liability under section 39-15-401(a).”
Id. at 671. The Mateyko children were found in an “indescribably filthy” mobile home
overrun with cockroaches. Id. at 668. The Mateyko Court summarized the conditions and
effect on the children:

        Garbage and refuse were scattered throughout the home, and pungent odors of
        urine, old fried food, and human feces permeated every corner. . . . Despite
        living in these abhorrent conditions, however, the children appeared by all
        accounts to be in good health, and they did not exhibit any signs of illness or
        other affliction, except that one child was suffering from a cold. Their
        grandmother later testified that when the children first arrived at her house
        during the early morning hours of May 2, she believed them to be well-fed and
        “in perfect health.”



        1
            (...continued)
defendant’s conduct achieves.” State v. Mateyko, 53 S.W.3d 666, 669 (Tenn. 2001) (citing State v. Ducker,
27 S.W.3d 889, 896-97 (Tenn. 2000)).
        2
         Mateyko was decided prior to the 2005 amendments, which added subsection (b) to Tennessee Code
Annotated, section 39-15-401. See State v. Deandre Blake, No. W2010-00468-CCA-R3-CD, 2011 WL
4433651, at *15 (Tenn. Crim. App., at Jackson, Sept. 23, 2011) (Tipton, P.J., concurring) (quoting 2005
Tenn. Pub. Acts ch. 487,§2), perm. app. denied (Tenn. Feb. 15, 2012) (“In the contemporaneous amendments
to the aggravated child abuse statute, the legislature identified the first alternative as “child abuse” and the
second alternative as “child neglect or endangerment.”).


                                                      -7-
Id. The court concluded that “these vile conditions did produce a risk of harm to the
children’s health, but fortunately for these children, they were removed from that filthy
environment before any harm actually occurred.” Id. at 672. Therefore, Mateyko affirmed
this Court’s determination that the State had failed to prove child abuse through neglect. See
id. at 677-78 (remanding “for a new trial on the lesser-included offense of attempted child
abuse through neglect”).

       In State v. Winders, 1989 WL 105710, at *2 (Tenn. Crim. App. Sept. 14, 1989),
decided prior to Mateyko, this Court concluded that the evidence was sufficient to support
a conviction of child neglect against a man who abandoned several children at a convenience
store for a short time early one morning. Testimony at trial included that of the children’s
maternal grandmother who found them “‘upset, nervous, shookup [sic] as any children would
be.” Id. at *1. We further concluded that there was sufficient evidence of an adverse effect
upon the emotional health and welfare of the children on the basis that they “were described
as ‘cold’ and obviously suffering emotional distress from having been left in the dark at an
unfamiliar place all alone.”           Id.    at *2; see also State v. Jenson, No.
M2003-02848-CCA-R3-CD, 2005 WL 1475311, at *5 (Tenn. Crim. App. June 21, 2005)
(concluding that crack cocaine smoke in residence which made breathing difficult constituted
sufficient evidence of adverse effect to the health and welfare of the child).

        Contrary to the Defendant-Appellant’s assertions, the record demonstrates a sufficient
nexus between his actions and an adverse effect on the mental or emotional health and
welfare of his son. In this case, the Defendant-Appellant drove his car at speeds exceeding
one-hundred miles per hour with his eleven-year-old son in the car. Despite his son’s pleas
to stop the chase, the Defendant-Appellant continued this conduct for approximately eleven
miles, even enlisting his son to yell out of the window at his mother. His son testified that
he was “scared” because his father was driving “real fast” and that he knew “something was
going to happen.” The Defendant-Appellant struck his wife’s truck not once, but twice,
resulting in her being ejected from her truck and suffering major trauma throughout the upper
part of her body, with blood coming out of her ears, nose, mouth. J.C. witnessed the high-
speed chase, the impending crash, and the traumatic death of his mother. He stated he was
“upset” following the crash, and the Defendant-Appellant had him removed from the scene
before his police interview. Based on this evidence, and given the above authority, we
conclude that a rational trier of fact could have found that the Defendant-Appellant’s high
speed chase in excess of one-hundred miles per hour and ultimate collision with Ms.
Christy’s truck had an adverse effect on the emotional and mental health and welfare of J.C.
While far from overwhelming, we further conclude that J.C.’s testimony that he was in fact
“scared” and “upset” following the crash was sufficient evidence to establish an adverse
effect on his emotional and mental health and welfare. The Defendant-Appellant is not
entitled to relief.




                                             -8-
        The Defendant-Appellant additionally argues that because he did not use the vehicle
against J.C., the State failed to carry their burden of proof. However, we rejected this same
argument in State v. Brandon R. Patrick, No. 03C01-9712-CC-00548, 1999 WL 84076
(Tenn. Crim. App. Feb. 19, 1999). As in the instant case, the defendant in Brandon R.
Patrick argued “because the victim was inside the vehicle, the car was not a weapon aimed
at the victim.” Id. We stated that “[a]n automobile is not, under all circumstances, a deadly
weapon; the method of use is the controlling factor that must be examined on a case-by-case
basis.” Id.; accord State v. Sides, 2008 WL 538983 (Tenn. Crim. App. 2008). Brandon R.
Patrick concluded that the car was used as a deadly weapon for felony reckless
endangerment:

       Clearly, there was proof that the defendant utilized the vehicle in a dangerous
       manner. The defendant drove nearly 40 m.p.h. over the speed limit in a
       residential area, disregarding red signals and stop signs. Officer Arnold
       testified that there were other cars on the roadway during the chase. Those
       circumstances establish that the defendant’s manner of driving subjected the
       victim to risk of injury or death. That the victim claimed not to be frightened
       by the defendant’s driving is immaterial. That is not an element of the offense.

Brandon R. Patrick, 1999 WL 84076, at *2.

        We view this case no differently than Brandon R. Patrick. As previously noted, there
is no question that the Defendant-Appellant was “driving at an outrageously excessive
speed,” on a dimly lit roadway at night.             See e.g.,      State v. Saunders, No.
E1998-00230-CCA-R3-CD, 2000 WL 739455, at *11 (Tenn. Crim. App. June 8, 2000) (Witt,
J., dissenting). His son pleaded with him to stop out of fear of something bad might happen,
but the Defendant-Appellant refused. As in Brandon R. Patrick, because the Defendant-
Appellant utilized his car in such an outrageously dangerous fashion, his claim that his car
was not a weapon aimed at his son, a passenger, is unavailing. Accordingly, the Defendant-
Appellant is not entitled to relief on this issue.

                                      CONCLUSION

      Upon a thorough review of the record and appropriate authority, we affirm the
judgment of the trial court.




                                                   ______________________________
                                                   CAMILLE R. McMULLEN, JUDGE




                                             -9-